Title: From Benjamin Franklin to [Anne-Robert-Jacques Turgot, Baron de l’Aulne], 2 April 1777
From: Franklin, Benjamin
To: Turgot, Anne-Robert-Jacques, baron de l’Aulne


Sir,
Passy, April 2. 1777
M. Cenis being at Bourdeaux, will easily find Ships there bound to some Part of North America, as I am told that scarce a Week passes, in which a Vessel does not sail thither from that Port. He should get the Assistance of some Merchant in agreeing for his Passage, and in purchasing the Provisions for his Voyage: And he ought to take a Sum of Money with him to subsist on, in case he does not soon find Employment, it being by no means certain that he will. On the contrary, I know there are many now there who cannot be employ’d, and who subsist only by the charitable Courtesy of the Inhabitants. It is therefore with great Regret that I give Letters of the kind; as I see that too much Dependance is plac’d upon my Recommendation; and I am afraid of encouraging People to make so long, so expensive and hazardous a Voyage, which may end in Poverty and Distress. Those who have always liv’d in this Country, where Interest and Solicitation do almost every thing in procuring Places, very naturally conclude, that it is the same every where: But it is not so in a new Republick. Some Popularity is necessary in procuring Employment, and generally a Stranger must be a little known before he can be appointed. With great and sincere Respect I have the honour to be, Sir, your most obedient and most humble Servant
